After Remand from the Alabama Supreme Court

PITTMAN, Judge.
The Alabama Supreme Court has affirmed this court’s judgment of October 11, 2002, insofar as it relates to the Andersons’ negligence-per-se claim and reversed this court’s judgment insofar as it relates to the Andersons’ conversion claim. See Ex parte Anderson, 867 So.2d 1125 (Ala.2003). In compliance with the Alabama Supreme Court’s opinion, that portion of the trial court’s judgment relating to the Andersons’ conversion claim is reversed and the cause is remanded for further proceedings consistent with the opinion of the Alabama Supreme Court.
REVERSED IN PART AND REMANDED.
*1136YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.